DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/07/2021 amended claims 1 and 14.  Claims 1-5 and 9-23 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 14.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-3, 5, 9-12, 14, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Trail (US 20180203505 A1) in view of Vidal (US 20170205876 A1).
Regarding claims 1, 9, 14, and 22, Trail teaches a virtual reality (VR) head-mounted apparatus (Fig. 1-4; ), comprising: a convex lens ([0020]); first and second cameras (270; [0025]); at least one camera (270) located at a bottom of the VR head-mounted apparatus (Fig. 2); and a partial-reflection partial-transmission wedge (230) for reflecting infrared light, wherein the partial-reflection partial-transmission wedge (230) is located on a side of the convex lens ([0020]) towards a user when the user wears the VR head-mounted apparatus, wherein the partial-reflection partial-transmission wedge (230) comprises an upper structure and a lower structure connected at a joint of the upper structure and the lower structure, the upper structure having an upper-front surface (upper 250) facing towards the user and an upper-back surface (upper 245) facing away from the user, the upper-front surface (upper 250) configured to reflect a light from the user towards the first camera (270), the upper-front surface (upper 250) being a surface of the upper structure closest to the user, the upper-back surface (upper 245) being a surface of the upper structure closest to the convex lens ([0020]), the upper-front surface (upper 250) substantially parallel with the upper-back surface (upper 245), the lower structure having a lower-front surface (lower 250) facing towards the user and a lower-back surface (lower 245) facing away from the user, the lower-front surface (lower 250) configured to reflect the light from the user towards the second camera (270), the lower-front surface (lower 250) being a surface of the lower structure closest to the user, the lower-back surface (lower 245) being a surface of the lower structure closest to the convex lens ([0020]), and the lower-front surface (lower 250) substantially parallel with the lower-back surface (lower 245), the upper-back 
Trail does not explicitly teach the upper structure and the lower structure contacting the convex lens.
Trail does not explicitly teach the upper structure and the lower structure contacting the convex lens but Trail explicitly teaches the placement of the convex lens is not critical to the functioning of the invention ([0020]).
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the upper structure and the lower structure contacting the convex lens.
Trail does not explicitly teach a camera located at a top of the VR head-mounted apparatus.
Vidal teaches having a first and second infrared sensors (112 and 122; 241, 242, 243, and 244) at the top and bottom, respectively (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Trail with Vidal such that second camera located at the top of the VR head-mounted apparatus where the front surface of the upper structure is configured to reflect the light from the user towards the second camera; because it allows greater monitoring area as suggested by Trail.
Regarding claims 2 and 18, Trail, as modified by Vidal, further teaches the partial-reflection partial-transmission wedge has a higher transmittance for visible light than for infrared light ([0021]).

Regarding claims 5 and 21, Trail, as modified by Vidal, further teaches the first camera (270) is located outside a visible area of the convex lens with respect to the user (Fig. 2).
Regarding claims 9 and 22, Trail, as modified by Vidal, further teaches the joint of the upper structure and the lower structure is located in the middle of the partial-reflection partial-transmission wedge (Fig. 2; [0021]).
Regarding claim 10, the combination of Trail and Vidal consequently results in the upper structure and the lower structure are symmetrical with respect to a horizontal plane going through the middle of the partial-reflection partial-transmission wedge (Fig. 2, [0021] of Trail).
Regarding claim 11, the combination of Trail and Vidal consequently results in the joint of the upper structure and the lower structure is located at an upper part of the partial-reflection partial-transmission wedge (Fig. 2, [0021] of Trail).
Regarding claim 12, Trail, as modified by Vidal, further teaches a protective frame (105), which forms an accommodating space adapted to the partial-reflection partial-transmission wedge and the convex lens, so as to accommodate and fix the partial-reflection partial-transmission wedge and the convex lens to the apparatus (Fig. 1 and 2).
Regarding claim 16, Trail, as modified by Vidal, further teaches the VR playing component (205) is a display component connected to an external apparatus, which generates the VR content for the VR playing component to display (Fig. 4; [0041]-[0066]).
Regarding claim 17, Trail, as modified by Vidal, further teaches the external apparatus is a personal computer or a game console (Fig. 4; [0041]-[0066]).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trail in view of Vidal and in further view of Walsh (US 4227113 A).
Regarding claims 4 and 20, neither Trail nor Vidal explicitly teaches the infrared dichroic mirror comprises a TiO2-Ag-TiO2 infrared reflective film or a ZnS--Ag--ZnS infrared reflective film.
Walsh teaches using TiO2-Ag-TiO2 infrared reflective film (col. 1, lines 31-39).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Trail and Vidal with Walsh; because it offers a cheap and effective infrared dichroic film.

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trail in view of Vidal and in further view of Liesecke (US 20150009574 A1).
Regarding claims 13 and 23, neither Trail nor Vidal teaches an adjustment component configured to perform angle adjustment on the first camera, such that the lens of the first camera is kept towards a virtual infrared image of the eye formed by the partial-reflection partial-transmission wedge. 
Liesecke teaches an adjustment component configured to perform angle adjustment on the first camera (18), such that the lens of the first camera is kept towards a virtual infrared image of the eye ([0032]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Trail and Vidal with Liesecke; because it provides the optimal view of the eye for the camera.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trail in view of Vidal and in further view of Zhang (US 20170147859 A1).
Regarding claim 15, neither Trail nor Vidal teaches the VR playing component is a mobile phone or a tablet, and the VR content is displayed through a screen of the VR playing component.
Zhang teaches the VR playing component (102) is a mobile phone or a tablet, and the VR content is displayed through a screen of the VR playing component (102; [0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Trail and Vidal with Zhang; because it improves the flexibility of the system. 
 
Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 1 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882